                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

NEAL SHANNON LONG,                           )
     Plaintiff,                              )          Civil Action No. 7:18-cv-00052
                                             )
v.                                           )
                                             )          By: Elizabeth K. Dillon
SOUTHWEST VIRGINIA                           )              United States District Judge
REGIONAL JAIL,                               )
     Defendant.                              )

                                  MEMORANDUM OPINION

       Plaintiff Neal Shannon Long, a Virginia inmate proceeding pro se, filed a civil complaint

pursuant to 42 U.S.C. § 1983, naming the Southwest Virginia Regional Jail (Jail) as the sole

defendant. The court conditionally filed the complaint, advised him that the Jail was not a proper

defendant under § 1983, and gave him the opportunity to amend the complaint. Long filed an

amended complaint, still against the Jail. By order entered March 4, 2019, the court once again

advised Long that his complaint failed to state a claim against the named defendant and advised

him that in order to proceed with this action, he must file an amended complaint. The court

warned Long that failure to file an amended complaint within fourteen days would result in

dismissal of his complaint. Long filed no response to the court’s order. Inasmuch as Long has

failed to comply with the court’s order within the time allotted, the court will dismiss his

complaint without prejudice.

       An appropriate order will be entered.

       Entered: April 4, 2019.



                                                 /s/ Elizabeth K. Dillon
                                                 Elizabeth K. Dillon
                                                 United States District Judge
